Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, this matter is dismissed as moot, inasmuch as petitioner has received all the relief to which he is entitled (see Matter of Ortiz v Fischer, 71 AD3d 1244 [2010]; Matter of Burse v Bezio, 69 AD3d 1068 [2010]).
Mercure, J.P., Peters, Lahtinen, McCarthy and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.